Title: To James Madison from Winthrop Sargent, 10 June 1801 (Abstract)
From: Sargent, Winthrop
To: Madison, James


10 June 1801. Intends, after arriving in Boston, to send JM “such Vouchers for the Propriety of his public Conduct in civil and military Life as shall bring fullest conviction to the mind of the President that where and when he has been censured there have been—there are, no grounds even for Complaint, & that malice and self Interest strongly mark the Character of his base Calumniators.” Notes that many papers supportive of his case now are missing from State Department files, probably to be found with clerks of House of Representatives.
 

   
   RC (DNA: RG 59, TP, Northwest, vol. 2). 2 pp. Printed in Carter, Territorial Papers, Mississippi, 5:128.


